MEMORANDUM**
Craig A. Mobley appeals pro se the district court’s judgment dismissing his civil rights action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Brogan v. San Mateo County, 901 F.2d 762, 764 (9th Cir.1990), and we affirm.
Although Mobley brought his claims pursuant to 42 U.S.C. §§ 1983 and 1985, the instant action stems from a contract dispute with the defendants. Because California provides judicial process for Mobley to resolve his claim, the district court properly concluded that Mobley failed to state a claim under 42 U.S.C. § 1983. ‘When state remedies are adequate to protect an individual’s procedural due process rights, a section 1983 action alleging a violation of those rights will not stand.” Brogan, 901 F.2d at 764.
Mobley’s remaining contentions lack merit.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.